Exhibit 24.01 POWER OF ATTORNEY Each of the undersigned directors of SCANA Corporation (the "Company") hereby appoints W. B. Timmerman, K. B. Marsh and F. P. Mood, Jr., or any of them, his or her true and lawful attorneys, with the power to act with or without the others, and with full power of substitution and re-substitution, to execute in his or her name, place and stead in his or her capacity as director of the Company and to file with the Securities and Exchange Commission under the Securities Act of 1933, as amended, a registration statement on Form S-3 and any and all amendments thereto with respect to the issuance and sale of up to $500,000,000 of the Company's medium term notes and common stock. Dated:August 2, 2007 Columbia, South Carolina /s/B. L. Amick /s/L. M. Miller B. L. Amick L. M. Miller Director Director /s/J. A. Bennett /s/M. K. Sloan J. A. Bennett M. K. Sloan Director Director /s/S. A. Decker /s/H. C. Stowe S. A. Decker H. C. Stowe Director Director /s/D. M. Hagood /s/W. B. Timmerman D. M. Hagood W. B. Timmerman Director Director /s/W. H. Hipp /s/G. S. York W. H. Hipp G. S. York Director Director
